Case: 1:19-cr-00196-DCN Doc #: 10-1 Filed: 07/15/19 1 of 3. PagelD #: 69

The Honorable Donald C Nugent
801 W Superior Ave. H1i5A

Cleve. Oh, 44113

Re: Anthony J. Castiglione Il.

Dear Judge Nugent,First and formost | would like to thank the Law enforcment officers invoived
with the arrest. | firmly believe that my son Anthony would not be here today had he not been

caught.
Anthony has struggled thru life and chose to medicate himself thru various drugs to escape

from the pain. As a teenager he went through a court ordered treatment and probation wich |
was Intensly involved. he made progress but always resorted back. After graduation he came to

live with me and soon found myself trying to get him to do right and stay away from drugs. Ina

way | accept some of this blame for turning a blind eye and enabling him.

Since the arrest he has changed and for a positive. It took two years for it to sink in. His outlook
at life has changed as well. He told me he needs to take responsibilty for this action and put it
behind. He wants to open a interior Painting Business later down the road. He realizes now all

the people he hurt including himself and since has been trying to make ammends.

Anthony is not a flight risk. | believe he would be better rehabilitated in a low security farm style

working and being responsible for his actions than a Hi level or Mid level security Prison.

He has learned a valuble lesson that he continues to grow from. He has also been helping his

uncle with the Sub Zero Mission volunteering to help the homeless.
My son is a great person and is going to make a positive difference in society

| hope that some consideration can be taken in the sentencing process and givin a second

chance.
f2_.

My sincere regards Mr. Anthony J Castiglione Jr.
Case: 1:19-cr-00196-DCN Doc #: 10-1 Filed: 07/15/19 2 of 3. PagelD #: 70
: Cone@fny
te Whom BS MY
Muy name 1S DNID HENANIDET anc af Qin)

Wr TING Kis lettay 1) Coferenece Lo MU SEP Seq
TONY Castishiona ,Uve. been iN Tonys Life.
SINCT he LWS S YRS old, Teh wasn't. hard
TD grow to loowthis hid very QoicKssy,

Tenu has alvoas ben a Smart Tid

vorIth @ parse ANC iG, near, 1
Know pe eee eh ee he
the things Nes donc, along withthe
ees rem he hes Cy bse mos emily,
Im a reeozring, Alcoholic Who's
ea Sober since ~Apm} WY Aol Ton

Ohe aurith NRSS “ko attend Ce
eS ratte) LI an and ost recent y

attendecl foundars “ay iy Akron... 2 am

homb| askin tor SNe AMuency iw Aw
genterteing SP Muy BAPseN Tony, Your

honor ,

 

 

 

 
Case: 1:19-cr-00196-DCN Doc #: 10-1 Filed: 07/15/19 3 of 3. PagelD#: 71

April 26, 2019

Marilyn Castiglione
6424 Melshore Drive
Mentor, Ohio 44060

The Honorable Donald C. Nugent
801 W. Superior Ave, #15A
Cleveland, Ohio 44113

Re: Anthony CastiglionelIlI

Dear Judge Nugent,

Let me begin by thanking everyone who helped in tne aporenension
of my grandson Tony. You saved his life. 7

He iS a warm, caring, loving, intelligent young man who by
own admission made a horrible mistake.

1c
na,

Through a series of parental divorces, relationships, argu
drinking and overuse of adderall he started having problems,
started getting into trouble and eventually started to use drugs.

He has been hospitalized twice for drug overdoses.

Since he has been apprehended he has slowly decreased his useage.
He no longer comes over so high that he is oblivious to reality.
He has been extremely afraid to reapply at Lakeland Community
College, or apply for jobs, fearing he will be arrested while at
school or work.He as been working with a maternal uncle when
needed, a paternal uncle at his Sub Zero Mission, and with
friends and their dads doing painting, tileing, etc. They have

been a positive example to him.

Thankfully his parents have dealt with their problems and turned

their lives around.

Tony has apologized to his family and blamed no one but himself
for his predicament. I'm certain we all feel a certain amount of
blame. He is deeply loved.

We are trying to encourage him and allay his fears about his

future.

Nvulyre netiglrne

_ Marilyn Castiglione

 
